Board of Education of Howard County v. Howard County Education Association-ESP,
Inc., No. 18, September Term 2015
STATUTORY CONSTRUCTION — EDUCATION LAW ARTICLE — The Public
School Labor Relations Board has the exclusive authority to decide the legality of a term
in a collective bargaining agreement. Section 6-510(c)(5)(i) provides that the Public
School Labor Relations Board, not the State Board of Education, is the agency with the
authority to decide whether a topic of negotiation is an illegal subject of a collective
bargaining agreement. In this case, the Public School Labor Relations Board reasonably
concluded that a binding arbitration provision in a collective bargaining agreement was not
an illegal topic bargaining, and therefore, the arbitration provision was enforceable.
Circuit Court for Howard County
Case No. 13-C-12-090823
Case No. 13-C-12-091545
Argued: October 6, 2015

                                   IN THE COURT OF APPEALS
                                        OF MARYLAND

                                              No. 18

                                       September Term, 2015



                                   BOARD OF EDUCATION OF
                                      HOWARD COUNTY

                                                 v.

                                  HOWARD COUNTY EDUCATION
                                    ASSOCIATION-ESP, INC.


                                     Barbera, C.J.,
                                     Battaglia
                                     Greene
                                     Adkins
                                     McDonald
                                     Watts
                                     Harrell, Jr., Glenn    T.   (Retired,
                                     Specially Assigned),

                                                 JJ.


                                      Opinion by Barbera, C.J.


                                      Filed: December 21, 2015
      We decide in this case whether a local public school superintendent’s decision to

terminate a “noncertificated” employee—that is, an employee who does not have a

professional teaching certificate issued by the Maryland State Board of Education—is a

proper subject of binding arbitration pursuant to a collective bargaining agreement. In

order to answer that question we must resolve important questions concerning the

interpretation and interplay of statutes affecting two State agencies, the Maryland State

Board of Education and the Public School Labor Relations Board.

      We shall answer those important questions and, applying those answers to the

ultimate question posed by this case, we conclude that the termination of a noncertificated

employee is a proper subject of binding arbitration pursuant to a collective bargaining

agreement.

                                            I.

      The parties to this dispute are Petitioner Board of Education of Howard County

(“Howard County Board”) and Respondent Howard County Education Association-ESP,

Inc. (“Association”). The Association is the exclusive bargaining representative of non-

supervisory, noncertificated employees of the Howard County Public School System. In

the present case, the Association is acting on behalf of a school nurse who was terminated

by the Howard County Public School System in January 2012.

      The Association and the Howard County Board negotiated a collective bargaining

agreement (“CBA”) in July 2010. Article 4, entitled “Employee Rights,” provides in

Section 4.1 that “[n]o employee will be discharged without cause.” Article 2 provides for

a grievance process. Article 2 defines “grievance” as a dispute “involving the express
provisions of the terms of” the CBA and establishes a three-step procedure.1 In the present

case, the school nurse opted to challenge her termination by way of the grievance process.


1
    The three steps of the grievance procedure are:

        Step I - Between the Grievant and his/her representative, and/or the
        Association, at the request of the grievant, and the employee’s immediate
        supervisor and/or his/her designated representative. The immediate
        supervisor shall schedule a meeting with the employee within seven (7) week
        days after receiving the written statement from the employee. The immediate
        supervisor shall respond to the employee in writing within eight (8) week
        days as to his/her disposition of the grievance. In the event that the grievant
        is not satisfied with the supervisor’s response, he/she may appeal to Step II.

        Step II - Between the Grievant and the Superintendent’s designee. Within
        eight (8) week days of the receipt of the supervisor’s response (Step I), the
        employee may appeal the immediate supervisor’s decision to the
        Superintendent’s designee. The appeal must be in writing. The
        Superintendent’s designee shall arrange for a meeting with the employee
        within ten (10) week days after receipt of the written appeal. The immediate
        supervisor may be present at a Step II hearing at the discretion of the
        Superintendent/designee.

                The Superintendent designee shall provide a written decision pursuant
        to the grievance within seven (7) week days after completion of the meeting.

        Step III - Submitted to Arbitration - In the event that the employee and the
        Association are not satisfied with the decision at Step II, the grievance may
        be submitted to arbitration under the Voluntary Labor Arbitration Rules of
        the American Arbitration Association within 40 calendar days from the date
        the decision at Step II was forwarded via certified mail. Grievances filed by
        the Association are not subject to binding arbitration. The arbitrator’s
        decision shall be final and binding on all the parties.

               The jurisdiction and authority of the arbitrator and any opinion of
        award shall be confined to the express provisions of this Agreement at issue
        between the Association and the Board. The arbitrator shall not add to, alter
        from, amend, or modify any provision/s of this Agreement. The costs of the
        aforementioned arbitration shall be equally divided between the Association
        and the Board.

                                              2
Upon completion of Step I she proceeded to Step II. At that juncture, the Superintendent

of the Howard County Public School System, acting through a designee, denied the

grievance on the ground that a superintendent’s decision to terminate a noncertificated

employee is an illegal subject of collective bargaining and therefore not subject to the

grievance process set forth in the CBA. The Association, on behalf of the school nurse,

made a demand for arbitration, which in Step III of the grievance process provides that

“[t]he arbitrator’s decision shall be final and binding on all the parties.”

The Litigation

       Upon receipt of the Association’s demand, the Howard County Board filed a Motion

for Injunctive Relief in the Circuit Court for Howard County, seeking to enjoin the

arbitration. The Howard County Board argued that the final decision on the termination of

a noncertificated employee is committed to the exercise of the superintendent’s authority;

therefore, a dispute concerning the termination of that employee cannot be the subject of

binding arbitration. The Association opposed the injunction.

       The Circuit Court granted the Howard County Board preliminary injunctive relief

and entered an order staying the arbitration to give both parties the opportunity to request

an opinion from either or both the Maryland State Board of Education (“State Board”) and

the Public School Labor Relations Board (“PSLRB”). The Howard County Board sought

an opinion from the State Board. The Association sought an opinion from the PSLRB.

       The State Board and the PSLRB issued conflicting opinions. We later detail the

reasoning of the respective agencies. For now, however, it suffices to note that the State

Board concluded that a provision of the Education Article authorizing the county school

                                               3
superintendent to make hiring decisions also, albeit impliedly, commits to the

superintendent the exclusive authority to terminate, thereby rendering illegal the binding

arbitration provision of the CBA. The PSLRB came to the opposite conclusion by

reference to other provisions of the Education Article that permit binding arbitration of

matters relating to the discipline and discharge of noncertificated employees. Therefore,

according to the PSLRB, the binding arbitration provision of the CBA is not illegal.

       Each party petitioned the Circuit Court for Howard County for judicial review of

the respective opinions of the State Board and the PSLRB, and each party sought, in

response to the other’s petition, an order to enforce the opinion of the agency that ruled in

its favor.2 The Circuit Court, agreeing with the State Board’s determination, entered orders

that affirmed the decision of the State Board, reversed the decision of the PSLRB, and

permanently enjoined the arbitration.

        The Association appealed to the Court of Special Appeals, which reversed the

judgments of the Circuit Court. Howard Cty. Educ. Ass’n-ESP, Inc. v. Bd. of Educ. of

Howard Cty., 220 Md. App. 282, 284 (2014). The intermediate appellate court concluded

in a thorough and well analyzed opinion that the State Board’s opinion would “clearly be

contrary to the statute’s plain meaning”; therefore, deference may not be afforded to the

State Board in this case. Id. at 307 (internal quotation marks omitted). The Court of Special

Appeals held that the PSLRB, not the State Board, is the entity with the jurisdiction to



2
 The Howard County Board’s petition and the Association’s petition for judicial review
were consolidated and assigned Case No. 13-C-12-091545. The Howard County Board’s
petition for injunctive relief was assigned Case No. 13-C-12-090823.
                                             4
resolve the dispute; moreover, the PSLRB reasonably concluded that the sections of the

Education Article concerning collective bargaining permit a local board to be bound to an

agreement containing an arbitration provision for grievance matters. Id. at 305-06. The

Howard County Board petitioned this Court for review.

         We granted the Howard County Board’s petition for writ of certiorari to address two

questions,3 which we have combined into one: Does the PSLRB have the exclusive

authority to decide the legality of a term in a collective bargaining agreement that provides

for arbitration of a county superintendent’s decision to discharge a noncertificated

employee?

                                               II.

         A State agency’s declaratory ruling “is subject to judicial review in the same manner

as provided for a ‘contested case’ decided under the Administrative Procedure Act.”

Potomac Valley Orthopaedic Assocs. v. Md. State Bd. of Physicians, 417 Md. 622, 635

(2011). When, as here, the administrative rulings at issue do not involve any disputed facts,

this Court’s “role is limited to determining . . . if the administrative decision is premised

upon an erroneous conclusion of law.” Id. (alteration in original) (internal quotation marks



3
    Petitioner presents the following questions:

         Whether the PSLRB must apply the State Board’s interpretation of statutes
         within the State Board’s jurisdiction when exercising its authority to
         determine if a proposed subject of collective bargaining is illegal because it
         is precluded by applicable statutory law.

         Whether conflicting interpretations of § 6-201(c)(1) and § 6-510(c)(1) can be
         reconciled.

                                               5
omitted). In conducting that inquiry, we generally afford “considerable weight” to “the

agency’s interpretation and application of the statute which the agency administers.” Id.

at 635-36 (internal quotation marks omitted). This Court, however, is not bound by an

agency’s decision that is “premised solely upon an erroneous conclusion of law.” Id. at

636 (internal quotation marks omitted).

       This Court has recognized that “the paramount role of the State Board of Education

in interpreting the public education law sets it apart from most administrative agencies.”

Montgomery Cty. Educ. Ass’n v. Bd. of Educ. of Montgomery Cty., 311 Md. 303, 309

(1987) (internal quotation marks omitted). We therefore accord considerable deference to

an opinion of the State Board interpreting public education law. See Balt. City Bd. of Sch.

Comm’rs v. City Neighbors Charter Sch., 400 Md. 324, 343 (2007). Such deference to the

State Board’s decision, however, is not absolute; rather, a reviewing court must reject a

decision of the State Board, or, for that matter, of the PSLRB, if either agency’s decision

“would clearly be contrary to the statute’s plain meaning.” See Montgomery Cty. Educ.

Ass’n, 311 Md. at 309.

       When, as in the present case, a party to a collective bargaining agreement has sought

judicial intervention to stay arbitration, the court’s role is limited. Balt. Cty. Fraternal

Order of Police Lodge No. 4 v. Baltimore County, 429 Md. 533, 549 (2012). We have said

that, “[i]f one could decide that [the] grievance was arbitrable without interpreting the

underlying [collective bargaining agreement] or addressing the merits of [the party’s]

claims,” then arbitrability is “an issue for the court to decide initially.” Id. at 553.

                                              III.

                                               6
         Before delving further into the respective opinions of the State Board and the

PSLRB, it is helpful to review the legislative grant of authority to each of them. The

General Assembly created the PSLRB in 2010. Since then, the Education Article has

contained multiple references to the division of authority between the PSLRB and the State

Board. We begin with § 2-205. Md. Code (2010, 2014 Repl. Vol., 2015 Supp.), § 2-205

of the Education Article.4

         Section 2-205(e) delineates the respective powers and duties of the State Board and

the PSLRB. Subsections (e)(1), (2) and (3) address the authority of the State Board:

         (1) . . . [T]he State Board shall explain the true intent and meaning of the
         provisions of:
                 (i) This article that are within its jurisdiction[.]
         (2) Except as provided in paragraph (4) of this subsection and in Title 6,
         Subtitles 4 and 5 of this article, the [State] Board shall decide all
         controversies and disputes under these provisions.
         (3) The decision of the [State] Board is final.

Subsection (e)(4) in turn provides:

                  (i) The Public School Labor Relations Board shall decide any
         controversy or dispute arising under Title 6, Subtitle 4 or Subtitle 5 of this
         article.
                  (ii) A decision of the Public School Labor Relations Board is final.

Read together, these subsections expressly transfer from the State Board to the PSLRB the

authority to decide any controversy or dispute arising under Subtitles 4 and 5, i.e., the

collective bargaining subtitles of Title 6.

         Title 6 is entitled “Teachers and Other Personnel.” Section 6-510(c)(5)(i) provides

that,


4
    Hereafter all statutory references are to the Education Article.
                                                7
       [i]f a public school employer and an employee organization dispute whether
       a proposed topic for negotiation is a mandatory, a permissive, or an illegal
       topic of bargaining, either party may submit a request for a decision in
       writing to the [PSLRB] for a final resolution of the dispute.

The General Assembly added, as well, § 6-807(a)(2), which provides that the PSLRB

“[s]hall decide controversies and disputes” concerning matters covered by Title 6, Subtitle

4 (providing for collective bargaining between public school employers and certificated

employees) and Subtitle 5 (providing for collective bargaining between public school

employers and noncertificated employees). And in § 6-807(d), the General Assembly

provided that “a prior order, action or opinion issued by the State Board before the

enactment of this section may be considered as precedent in matters arising after the

enactment of this section, but it is not binding on the [PSLRB].”

       Particularly relevant to the present case are several additional subsections of § 6-

510. Subsection (b) states that a negotiated agreement between the public school employer

and the employee organization “may provide for binding arbitration of the grievances

arising under the agreement that the parties have agreed to be subject to arbitration.”

Subsection (c)(1) provides that representatives of the public school employer and the

employee organization “shall meet and negotiate . . . on all matters that relate to . . . working

conditions, including the discipline and discharge of an employee for just cause.”

(Emphasis added). Subsection (c)(3) provides: “A public school employer may not

negotiate the school calendar, the maximum number of students assigned to a class, or any

matter that is precluded by applicable statutory law.” (Emphasis added). Subsection

(c)(5)(i) provides that, “[i]f a public school employer and an employee organization dispute


                                               8
whether a proposed topic for negotiation is a mandatory, a permissive, or an illegal topic

of bargaining, either party may submit a request for a decision in writing to the [PSLRB]

for final resolution of the dispute.”

The Agencies’ Opinions

         The State Board recognized in its opinion in the present case5 that the school nurse

challenged her termination by resort to Section 4.1 of the CBA (providing that “[n]o

employee will be discharged without cause”) and Article 2 of the CBA (providing that, at

Step III of the grievance process, a dissatisfied employee is entitled to submit the dispute

to binding arbitration). The State Board further acknowledged that, pursuant to § 6-

510(c)(5), the PSLRB is authorized to decide whether a “proposed topic for negotiation is

a mandatory, a permissive, or an illegal topic of [collective] bargaining.” The State Board

concluded nonetheless that it “retain[s] jurisdiction to explain the true intent and meaning

of all other sections of the Education Article,” including § 6-201, which addresses the

superintendent’s power to appoint noncertificated employees.

         The State Board looked specifically to § 6-201(c)(1), which provides: “Except in

Worcester County and Baltimore City, the county superintendent shall appoint clerical and

other nonprofessional personnel.” The State Board concluded that “the true intent and

meaning of § 6-201 is that the power to hire and fire is non-delegable”; consequently, “[i]f

the superintendent’s decision to terminate is subject to mandatory binding arbitration,” then

such action “would violate” § 6-201(c)(1) of the Education Article.



5
    In re: Petition for Declaratory Ruling, MSBE Op. No. 12-28 (2012).
                                              9
       In so deciding, the State Board essentially reaffirmed the position it had taken in an

earlier opinion, Harford County Board of Education v. Harford County Educational

Services Council, MSBE Op. No. 05-24 (2005) (“the 2005 Harford County Board

decision”). In that 2005 opinion, the State Board determined that the express authority

granted in § 6-201(c)(1) to the county superintendent to appoint noncertificated personnel

carries with it the implied authority to discharge such personnel. Relying upon the 2005

Harford County Board decision, about which we shall say more, infra, the State Board

reemphasized in its opinion in the present case that under § 6-201 the superintendent’s

“power to hire and fire is non-delegable.” The State Board adhered in the present case to

its reasoning in its 2005 decision, notwithstanding the State Board’s recognition that since

2009 the General Assembly has provided for mandatory negotiation of just cause for

employee discharge.

       The PSLRB came to the opposite conclusion in its opinion.6 The PSLRB noted its

jurisdiction to decide the legality of a topic of negotiation, referring in particular to the

authority granted to the PSLRB in § 6-510(c)(5)(i) to resolve any dispute between “a public

school employer and an employee organization” concerning “whether a proposed topic for

negotiation is . . . an illegal topic of bargaining.”

       The PSLRB thoroughly traced the legislative history of Maryland’s collective

bargaining subtitle, including the 2009 amendments to what was then § 6-510(b) and now



6
 In the Matter of: Howard Cty. Educ. Ass’n – Educ. Support Prof’ls (ESP) v. Bd. of Educ.
of Howard Cty., PSLRB Op. No. N-2012-01 (Aug. 2, 2012).

                                               10
is renumbered at § 6-510(c), which effectively overruled the State Board’s 2005 Harford

County Board decision. The PSLRB described the 2009 amendments to § 6-510(c)(1) as

“limit[ing] a superintendent’s authority to discipline and discharge non-certificated

employees by making both the procedural and substantive aspects of due process

mandatory subjects of bargaining.”7

      Given the legislative history of § 6-510(c), the PSLRB wrote: “If there was nothing

more involved, our analysis could begin—and end—with Section 6-510(c)(1).” The

PSLRB noted that it nevertheless would respond to the argument raised in a memorandum

the Howard County Board had sent to the PSLRB. In that memorandum, the Howard

County Board raised § 6-510(c)(3), which provides that “A public school employer may

not negotiate . . . any matter that is precluded by applicable statutory law.” The Howard

County Board asserted that § 6-510(c)(3) essentially trumped § 6-510(c)(1), which

provides that the parties are required to negotiate the “discharge of an employee for just

cause.” The Howard County Board recounted the State Board’s interpretation of § 6-

201(c)(1) (providing the county superintendent with the power to appoint noncertificated

employees).   The State Board interpreted that section (consistent with that Board’s

adherence to its 2005 Harford County Board decision) as committing to the superintendent

the sole authority to hire and discharge noncertificated employees. Relying on that



7
  For a further examination of the PSLRB’s opinion in the present case, see the opinion of
the Court of Special Appeals, which quotes extensively and approvingly from the opinion
of the PSLRB, Howard County Education Ass’n-ESP, Inc. v. Board of Education of
Howard County, 220 Md. App. 282, 287-92 (2014).

                                           11
interpretation, the Howard County Board argued that § 6-201(c)(1) is “applicable statutory

law” that pursuant to § 6-510(c)(3) precludes the negotiation of an arbitration clause to

review a superintendent’s termination of an employee, thereby rendering the arbitration

clause in this case “unenforceable.”

      The PSLRB made short work of that aspect of the Howard County Board’s

argument:

             We need not for present purposes debate the merit of the State Board’s
      interpretation of Section 6-201(c)(1). We acknowledge that the State Board
      had the authority to interpret the provisions of the Education Article other
      than those in Title 6, Subtitles 4 and 5. But the operative provision—i.e.,
      “any matter that is precluded by applicable statutory law”—appears in Title
      6, Subtitle 5, and, as the County Board concedes, it is the PSLRB that has the
      authority to interpret the provisions of that Subtitle. This means that the
      PSLRB has jurisdiction to determine what does and does not constitute
      “applicable statutory law.” We conclude that the State Board’s interpretation
      of Section 6-201(c)(1) does not constitute “applicable statutory law”
      precluding the negotiation of “the discipline and discharge of an employee
      for just cause.” The “applicable statutory law” for purposes of this
      negotiability dispute is Section 6-510(c)(1), and the clear and unambiguous
      language of that Section provides that “the discipline and discharge of an
      employee for just cause” is a mandatory subject of bargaining.
             ....

      In the context of this case, that means that Article 4.1 of the [CBA] is
      enforceable, and the grievance involving that provision is subject to
      arbitration under Section 2.2 of the [CBA].

                                           IV.

      The opinions of the two agencies discuss, to a greater or lesser degree, the General

Assembly’s amendments of the Education Article between 2002 and 2010, which led

ultimately to the creation of the PSLRB, among other changes to the Education Article.

Certain of those amendments can be traced back to a 1994 decision of the Court of Special

                                           12
Appeals, Livers v. Board of Education of Charles County, 101 Md. App. 160 (1994). The

Court of Special Appeals was presented in Livers with generally the same question as the

one before us in the present case, but the procedural posture and statutory law differed at

that time. See id. at 162.

       Appellant Livers was employed as a building equipment technician for the Charles

County Board of Education until his dismissal in 1991. The local branch of the American

Federation of State, County, and Municipal Employees sought to arbitrate the dismissal on

behalf of Livers, pursuant to a negotiated agreement between it and the County Board of

Education. When the County Board refused to submit to arbitration, Livers submitted to

the State Board the question of whether the County Board was required to participate in

the grievance arbitration. The State Board ruled that Livers’s termination was an illegal

topic of bargaining. Id.

       The Circuit Court for Charles County, on judicial review of the State Board’s ruling,

agreed with the State Board, as did the Court of Special Appeals. Id. at 168. The State

Board had reasoned that “discipline or discharge decision[s] are non-negotiable matters of

educational policy within the exclusive province of the local school system.” Id. at 166.

In affirming the State Board’s decision, the Court of Special Appeals noted that it is the

State Board’s “task to determine a proper subject of negotiation” and the State Board’s

decision was not arbitrary. Id. at 167, 169. The Livers court quoted the then-extant version

of § 6-510(b), which at the time Livers was decided provided for negotiation “on all matters

that relate to salaries, wages, hours, and other working conditions” but not for matters of

discipline or discharge of employees. See id. at 164.

                                            13
       The General Assembly effectively overruled Livers in 2002 by amending the

collective bargaining provisions of the Education Article to create mandatory, permissive,

and illegal subjects of bargaining.8 The General Assembly added to § 6-510(b) the

italicized language below:

       (2) Except as provided in paragraph (3) of this subsection, a public school
       employer or at least two of its designated representatives may negotiate with
       at least two representatives of the employee organization that is designated
       as the exclusive negotiating agent for the public school employees in a unit
       of the county on other matters, including due process for discipline and
       discharge, that are mutually agreed to by the employer and the employee
       organization.

The 2002 amendment permitted parties to negotiate due process for discipline and

discharge but did not clarify whether this topic of negotiation encompassed both procedural

and substantive due process for discipline and discharge.

       Against the backdrop of the 2002 statutory framework, the State Board issued its

2005 Harford County Board decision. The State Board, citing Livers, determined that a

superintendent had the sole authority to appoint noncertificated employees pursuant to § 6-

201(c)(1), and incident to the power to appoint is the power to dismiss. Applying that

interpretation, the State Board decided that the reference to due process in then-extant § 6-

510(b)(2) addresses only the procedural aspects of due process, not substantive due

process.



8
  The legislative history behind the 2002 amendments to § 6-510 leaves no doubt that those
amendments were intended to overrule Livers. For a thorough discussion of that history,
from the statutory framework of the Education Article that led to Livers to the 2010
amendments to the Education Article, which we further address infra, see the Court of
Special Appeals’s discussion in the present case. 220 Md. App. at 295-304.
                                             14
         In 2009, the General Assembly, in response to efforts to overturn the State Board’s

2005 Harford County Board decision, amended § 6-510(b) to add in (b)(1) the language

we have italicized and to delete in (b)(2) the language we have bracketed:

             (b)(1) On request, a public school employer or at least two of its
             designated representatives shall meet and negotiate with at least two
             representatives of the employee organization that is designated as
             the exclusive negotiating agent for the public school employees in a
             unit of the county on all matters that relate to salaries, wages, hours,
             and other working conditions, including the discipline and discharge
             of an employee for just cause.
             (2) Except as provided in paragraph (3) of this subsection, a public
             school employer or at least two of its designated representatives may
             negotiate with at least two representatives of the employee
             organization that is designated as the exclusive negotiating agent for
             the public school employees in a unit of the county on other matters[,
             including due process for discipline and discharge,] that are mutually
             agreed to by the employer and the employee organization.

         The legislative history behind these 2009 amendments, as summarized in the Court

of Special Appeals’s opinion,9 underscores that the purpose of the amendments was to limit


9
    The Court of Special Appeals recounted that legislative history:

         The testimony of the Maryland Association of Boards of Education
         (“MABE”) recognized the implication of these amendments in the written
         testimony that it submitted to the Senate Finance Committee on March 5,
         2009, in opposition to Senate Bill 569. MABE, speaking on behalf of “all of
         the state’s boards of education,” noted that Senate Bill 569 would:
              limit the superintendent’s discretion to discipline or discharge
              support staff. MABE strongly opposes the mandated negotiation of
              the subjects of discipline and discharge of non-certificated staff.
              And yet again, this bill goes further. Senate Bill 569 would impose
              the standard of employee rights under disciplinary or termination
              actions to be “just cause.” MABE has consistently opposed
              legislation proposing this standard of review for superintendent
              decisions regarding non-tenured, non-teaching staff.

220 Md. App. at 291 (citation omitted).
                                               15
“a superintendent’s authority to discipline and discharge non-certificated employees by

making both the procedural and substantive aspects of due process mandatory subjects of

bargaining.” 220 Md. App. at 291 (citation omitted).

       Finally, in 2010, the General Assembly enacted The Fairness in Negotiations Act to

create the PSLRB and revise the collective bargaining statutes. See Laws of Maryland, ch.

590 (2010). Subsection (b) of § 6-510 was renumbered as subsection (c) but the mandatory

topic at issue in this case did not change in substance: subsection (c)(1) provides the

mandatory topics of negotiation; (c)(2) specifies the permissive topics of negotiation; and

(c)(3) prescribes the illegal topics of negotiation. The 2010 amendment also specified in §

6-510(c)(5) that the PSLRB would resolve any dispute concerning the legality of a topic

of negotiation. These provisions expressly grant to the PSLRB the jurisdiction to decide

disputes arising under Subtitles 4 and 5 of Title 6 of the Education Article.

                                                V.

       The parties’ arguments have remained essentially the same throughout the litigation.

Each party relies upon the agency opinion that supports that party’s side of the dispute.

Now, as before the Circuit Court and the Court of Special Appeals, Petitioner Howard

County Board advances an interpretation of the Education Article that is entirely consistent

with the opinion of the State Board. Respondent Association adheres to the opinion of the

PSLRB, just as it did before the Circuit Court and the Court of Special Appeals. We

conclude, as did the Court of Special Appeals, that the PSLRB properly resolved the

relevant question to be decided in this case.

       We agree with the following observation of our colleagues on the Court of Special

                                                16
Appeals: “[I]t seems plain to us that the present dispute turns on the question of whether

a collective bargaining agreement could properly provide for arbitration of an employee’s

discharge, which is clearly a matter committed to the authority of the [PSLRB] to decide.”

220 Md. App. at 294-95. We further agree with the Court of Special Appeals that what

“seems plain” is in fact the answer to the question posed by this case. We arrive at that

answer by application of the rules of statutory construction.

       The cardinal rule of statutory construction is to effectuate the intent of the

Legislature. Chesapeake Charter, Inc. v. Anne Arundel Cty. Bd. of Educ., 358 Md. 129,

135 (2000). We begin by giving effect to the plain and unambiguous meaning of the

statute. Id. If the plain language is “consistent with the statute’s goals and apparent

purpose, our inquiry normally ends with that language.” Id. We must “interpret the statute

as a whole, where the statute to be construed is a part of a statutory scheme[;] the legislative

intention is not determined from that statute alone, rather it is to be discerned by

considering it in light of the statutory scheme.”          Blitz v. Beth Isaac Adas Israel

Congregation, 352 Md. 31, 40 (1998) (alterations and internal quotation marks omitted);

see also City of Balt. Dev. Corp. v. Carmel Realty Assocs., 395 Md. 299, 318 (2006). The

statutory language should be read so that no word or phrase renders any part of it

“meaningless, surplusage, superfluous, or nugatory.” Blitz, 352 Md. at 40. Even if the

plain language is unambiguous, courts may refer to the legislative history to ensure their

interpretation is correct. Bd. of Educ. of Balt. Cty. v. Zimmer-Rubert, 409 Md. 200, 215

(2009).

       We conclude, as the Court of Special Appeals evidently did, that there is no

                                              17
ambiguity in any of the provisions of the Education Article that apply to and inform the

decision in this case. Each section we have examined appears to us quite plain both on its

face and when considered in relation to the other relevant sections of the Education Article.

Moreover, the evident legislative purpose of the amendments to that Article, in 2002, 2009,

and 2010, is readily confirmed by the considerable legislative history of the amendments

to the collective bargaining provisions of the Article.

       We cannot improve upon the excellent legal analysis of the Court of Special

Appeals, nor do we part company with that Court’s legal conclusions in this case. The

Honorable Timothy E. Meredith, writing for the Court of Special Appeals, concluded:

       [T]he State Board focused on the wrong question. The issue in this case is
       not whether, in the absence of an agreement to the contrary, a
       superintendent’s power of appointment includes the power to discharge an
       employee. Rather, the issue presented in this case is whether or not it was
       illegal, under applicable Maryland statutes, for the Board of Education of
       Howard County to enter into a collective bargaining agreement which
       expressly agreed that an employee’s grievance is arbitrable. The answer to
       that question is found in Subtitle 5 of Title 6 of the Education Article, which
       is a matter within the jurisdiction of the [PSLRB].

                Section 6-510(a) provides that, if a public school employer and an
       employee organization “negotiate under this section,” they shall do so in
       good faith, in a way as to honor and administer existing agreements, and shall
       “[m]ake every reasonable effort to conclude negotiations with a final written
       agreement in a timely manner . . . .” Here, after a period of negotiations, the
       parties entered into [the CBA], covering a three-year period. Article 2 of the
       [CBA] provided for a grievance procedure, and specified the means by which
       an employee could file a grievance. Section 2.2C3 of the [CBA] provided:
       “In the event that the employee and the Association are not satisfied with the
       decision at Step II . . . the grievance may be submitted to [binding] arbitration
       . . . .” This is clearly allowed under Educ. § 6-510(b), which provides that
       negotiated agreements between a public school employer and an employee
       organization, of the sort entered into here, “may provide for binding
       arbitration of the grievances arising under the agreement that the parties have
       agreed to be subject to arbitration.”

                                              18
       ....

      We reject the [Howard County Board’s] argument that, when the legislature
      expressly included the discharge of an employee as a mandatory subject of
      collective bargaining, the legislature simultaneously intended to exclude that
      topic because of the general reference to “applicable statutory law.” Instead,
      we agree with the conclusion of the [PSLRB] that, with respect to resolution
      of disputes regarding the topics that may be the subject of collective
      bargaining, the General Assembly has designated the [PSLRB]—and not the
      State Board of Education—as the agency empowered to decide what is a
      “matter that is precluded by statutory law.”

220 Md. App. at 305-07.

      We adopt in full the reasoning of the Court of Special Appeals. Accordingly, we,

like the Court of Special Appeals, hold that the Circuit Court for Howard County erred in

affirming the opinion of the State Board and reversing the opinion of the PSLRB, and

further erred in granting the Howard County Board, in Case No. 13-C-12-090823, a

permanent injunction preventing the arbitration demanded by the Association on behalf of

the discharged school nurse. We therefore affirm the judgment of the Court of Special

Appeals in that case as well as in Case No. 13-C-12-091545.

                                                JUDGMENT OF THE COURT OF
                                                SPECIAL APPEALS AFFIRMED;
                                                COSTS   TO  BE  PAID  BY
                                                PETITIONER.




                                           19